Citation Nr: 0215939	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a July 2000 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO confirmed 
and continued a 50 percent evaluation for PTSD and denied a 
TDIU.


FINDINGS OF FACT

1.  PTSD is manifested primarily by some depression, anxiety, 
and sleep problems; PTSD is not productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

2.  Service connection is in effect for PTSD, evaluated 50 
percent disabling; there are no other service-connected 
disabilities.

3.  The veteran has completed two years of college; has 
education or training in heating and air conditioning; has 
occupational experience as a laborer, cashier and waiter, and 
last worked full-time in 1990.  

4.  The veteran's service-connected PTSD is not so severe as 
to preclude some form of substantially gainful employment 
consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  A rating greater than 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  The veteran is not unemployable by reason of service-
connected disability.  38 U.S.C.A. §§ 1155 (West 1991); 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2002), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A claim for an increased evaluation for PTSD and for TDIU was 
received in June 2000.  The veteran stated that he had 
completed two years of college; he did not list any specific 
type of education or training; he reported jobs as a 
maintenance man in an apartment, waiter, cashier and laborer; 
he indicated that he last worked full-time in 1990; he noted 
that he became too disabled to work in 1990.  He worked for a 
period of time, part time, in 1995 as a cashier and a waiter.  
His earnings from that job amounted to $4,482.

The veteran was afforded a VA psychiatric examination in July 
2000.  He remarked that he had worked for a couple of months 
for a fellow veteran in the heating and air conditioning 
business.  He had not been working since February 2000 
because he could not get along with people-he explained that 
he did not have the temperament or the concentration.  He 
graduated from high school and was about ready to finish a 
two year associate degree in heating and air conditioning, 
but then quit.  He lived by himself.  He denied having a girl 
friend at present.  He did report spending time helping his 
grandmother, and he went fishing with a fellow serviceman who 
he had befriended.

Mental status examination revealed that the veteran was alert 
and oriented.  Affect was somewhat depressed, but he 
displayed a full range of affect.  Speech was normal in rate 
and tone.  Facial expression was somewhat anxious.  Thought 
processes were goal-directed and relevant.  Thought content 
was devoid of any current auditory or visual hallucinations.  
He denied suicidal or homicidal ideation.  Memory was good 
for remote, recent and immediate events.  He performed tests 
of recall, concentration and proverb interpretation 
satisfactorily.  He demonstrated appropriate judgment and 
partial insight.  The diagnosis was PTSD.  The Global 
Assessment of Functioning (GAF) score was 50.  The examiner 
commented that the veteran's social adaptability and 
interaction with others were definitely impaired.  His 
flexibility, reliability and efficiency were also definitely 
impaired, due to difficulty concentrating and to agitation.

Added to the record in August 2000 was a statement from a 
former employer.  It was reported that the veteran had 
performed light work, running a cash register and taking 
orders.  He had worked about 18 to 20 weeks during 1995.  The 
veteran had terminated the employment relationship by leaving 
the job.  

A letter dated in January 2002 was received from 

A letter dated in early 2002 was received from the veteran's 
father.  He noted that the veteran lived with him and his 
wife.  He noted that the veteran did not drive because of a 
DWI incident.  He also noted that the veteran was 
argumentative and isolated himself from his family

George W. Ayers, Ph.D., in a letter dated in January 2002, 
noted that he last cared for the veteran in mid 1997.  He 
related his findings prior to that time.

VA outpatient reports, dated from February 2000 to October 
2000, reflect treatment for psychiatric disability.  In 
February 2000, the veteran indicated that his depression had 
resolved, but reported a disturbed sleep pattern.  A June 
2000 treatment entry indicates that the veteran reported 
feeling "stressed out."  He denied problems with sleep, 
mood or appetite while on medications.  Following a mental 
status evaluation in June 2000, he was assigned a GAF score 
of 61.  In October 2000, the veteran indicated that there had 
been no change in the level of his depression.  He complained 
that problems with sleep had become worse and that his 
anxiety level had increased.  Following mental status 
evaluation, the GAF score was 55.

Added to the record in April 2001 was a disability 
determination entered by the Social Security Administration 
(SSA).  It was found that the veteran had been disabled under 
SSA criteria since April 1997.  The primary diagnosis was 
variously recorded as anxiety related disorders and 
affective/mood disorders.  Accompanying the SSA disability 
determination are records of inpatient and outpatient 
treatment by private and VA medical sources.  They reflect 
the veteran's care for psychiatric disabilities from 1994 to 
1998.  The diagnoses included major depression, dysthymia and 
PTSD.  Other medical records include duplicates of VA 
outpatient treatment during 2000 referenced above.

A VA psychiatric examination was performed in August 2001.  
The examiner noted that the claims folder had been reviewed.  
The veteran reported depression, as well as problems getting 
along with people and having few friends.  He indicated that 
he had last worked in 1990 at an apartment maintenance job.  
He had never found any subsequent work.  On mental status 
examination, speech was normal in rate and volume, but 
decreased in amount.  The veteran was alert and oriented to 
person, place and time.  Affect was basically of full range.  
There was no goal orientation.  No signs of a formal thought 
disorder were elicited.  He had thought about shooting 
himself one week before, but did not actually get the gun at 
the time.  He denied auditory hallucinations.  He 
satisfactorily performed tests of recall and calculation.  
There were some problems with tests of abstraction and 
proverb interpretation.  Judgment of hypothetical situations 
was good.  The diagnosis was PTSD.  The GAF was 55.  

The examiner remarked that the veteran seemed to be 
maintaining fairly well under his current state of social 
support, living with his parents.  He seemed to be making no 
effort to work currently.  The examiner remarked that there 
had been no significant increase in the level of PTSD 
symptoms; rather, they had remained fairly constant with an 
occasional exacerbation of depression, which led to relapse 
of the veteran's alcohol dependence.

The veteran's formal appeal to the Board was received in 
December 2001.  He maintained that he had not worked full-
time since 1996.  He had tried numerous part-time jobs only 
to have to quit before hurting someone or becoming involved 
in some kind of violence.  He asserted that if his VA medical 
records were sufficient for the SSA to find him disabled, 
then such records should be sufficient for VA to find him 
disabled.

VA outpatient reports, dated from April 2001 to April 2002, 
reflect the veteran's treatment for psychiatric disability.  
There were complaints of depression.  According to a 
treatment notation of April 2001, the assessments were PTSD 
and recurrent major depression, without psychotic features.  
The GAF assigned was 55.  In April 2002, mental status 
evaluation showed that mood and affect were slightly anxious, 
with emotional blunting.  Speech was coherent.  No delusions 
were indicated.  There were rare auditory hallucinations, 
occasional flashbacks and occasional nightmares associated 
with PTSD.  The veteran denied suicidal ideation currently.  
Thought processes were linear.  There were no problems with 
impulse control.  The veteran was alert and oriented.  
Insight and judgment were fair.

A hearing was held before an RO hearing officer in March 
2002.  In testimony, the veteran related that he was unable 
to work because of inability to concentrate and complete a 
task and because of anger and feelings of wanting to hurt 
fellow employees.  He did not have an active social life.  He 
also indicated that he forgot important dates such as family 
birthdays and anniversaries.  On a typical day, he did chores 
for the family and, most of the time, sat and watched 
television or read the papers.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  Implementing regulations were promulgated at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

By the October 2001 statement of the case and the May 2002 
supplemental statement of the case provided the appellant, 
the RO discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the appellant of evidence needed to prevail on the claims.  
Also, in a letter dated in March 2001, the RO specifically 
informed the veteran of the VCAA and its requirements and of 
what information he needed to provide in the event that there 
were outstanding private treatment records that VA needed to 
retrieve.  The veteran was alternately advised that he could 
obtain the records himself and send them to the RO.  Further, 
he was advised that the RO would obtain VA medical records 
identified by the veteran.  Accordingly, the statutory and 
regulatory requirement that VA notify a claimant as to what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

Pertinent postservice medical records have been associated 
with the record, and the appellant has undergone examination 
in connection with the claims on appeal.  Furthermore, the 
appellant has had the opportunity to testify at a hearing.  
Significantly, he has not identified any additional existing 
evidence that is necessary for a fair adjudication of his 
claim that has not been obtained.  

There is no indication that additional evidence exists and 
can be obtained on the issues here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).


A.  PTSD

Under the general rating formula for the evaluation of mental 
disorders, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence shows that the veteran has some depression, 
anxiety, and sleep problems associated with PTSD.  However, 
he experiences no significant disturbances of affect, speech 
production or memory.  Moreover, he is fully capable of self-
care.  The veteran's social relationships are limited, and it 
appears that that problems with getting along with others 
have had an adverse impact on his functioning in the 
workplace.  However, although VA adjudicators consider the 
extent of social impairment in when evaluating the level of 
disability from a psychiatric disorder, it should be noted 
that an evaluation is not assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2002).  

The record demonstrates that the veteran has GAF scores 
ranging from 50 to 61.  A GAF of 50 is indicative of serious 
impairment in social, occupational or school functioning; 
GAF's of 55 indicate moderate difficulty in social or 
occupational functioning; a GAF of 61 indicates mild 
symptoms, under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV) that is to be used in the 
evaluation of the veteran's PTSD.  38 C.F.R. § 4.125(a) 
(2002).  Most of the veteran's GAF's were in the range from 
55 to 61.  

The veteran does not manifest PTSD symptoms resulting in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Criteria for a rating 
greater than 50 percent for PTSD are not satisfied.

The Board is aware that SSA determined that the veteran is 
disabled because of psychiatric disability and that SSA's 
determination included a review of some VA medical records.  
However, VA and SSA are independent of one another, and each 
agency applies its own criteria in reaching disability 
determinations.

B.  TDIU

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of service-
connected disabilities.  Service-connected disabilities must 
be sufficient to produce unemployability without regard to 
advancing age.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age or 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.19 
(2002).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether the appellant is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In turning to the facts of this case, the Board notes that 
service connection is in effect for PTSD, evaluated 50 
percent disabling.  There are no other service-connected 
disabilities.  Therefore, the veteran does not meet schedular 
requirements for a total rating based on individual 
unemployability due to service-connected disabilities.  
Accordingly, the Board must next review the record in order 
to address whether the veteran's service-connected PTSD 
nevertheless renders him unemployable.  In this regard, 
unemployment may not be considered synonymous the 
unemployability.

The evidence shows that the veteran either completed or 
nearly completed two years of college where he received some 
technical training in the field of heating and air 
conditioning.  In addition, he has gained some on-the-job 
experience in the heating and air conditioning trade.  
Moreover, several psychiatric examinations revealed that the 
veteran's mental clarity is satisfactory.  In this regard, he 
has adequate memory and concentration and shows satisfactory 
calculating skills.  His GAF scores do not indicate an 
inability to work.  In all, the evidence demonstrates that 
the veteran is capable of performing some form of 
substantially gainful employment, consistent with his 
education and occupational experience, should he seek to 
reenter the workplace.  

C.  Other Considerations

For all the foregoing reasons, the claims for a rating 
greater than 50 percent for PTSD or for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b) (West 
1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

An increased rating for PTSD is denied.

A TDIU is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

